DETAILED ACTION
Response to Amendment
Claims 1-4, 6-13, and 15-22 are pending. Claims 1-4, 6-13, and 15-20 are amended directly or by dependency on an amended claim. Claims 21-22 are new.
Response to Arguments
Applicant's arguments filed 4 October, 2022 have been fully considered but they are not persuasive. 
With respect to the argument that “Borodin fails to provide an enabling description of at least the following processing steps” examiner will do their best to explain each point as it is addressed in the body of the applicant arguments.
Applicant argues: 
Aside from the arguably unintelligible aspects of this description, it fails to clearly state how the document type identifier is determined and how the "type" of a new document is determined so that its identifier can be determined, and the appropriate template accessed. This is a critical step as the subsequent processing of a document depends on (a) knowing the type of document, and (b) retrieving the correct template.

Examiner notes 1: “how the document type identifier is determined” is not claimed (even the word “identifier” is not claimed), therefore no details on this are required.

To the extent: “assessing the set of document templates, wherein each template of the set represents an example of a type of document; assessing information regarding a set of invariable attributes associated with each of the types of documents; identifying one or more candidate templates in the set of document templates by comparing the identified invariable attributes of the subject document with the invariable attributes associated with each of the types of documents of the set of document templates” “determining which of the candidate templates best corresponds to the subject document by comparing at least some of the accessed data associated with each of the candidate templates to one or more of the invariable attributes of the subject document” are in the amended form of the claims and not the original, this is considered moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument for these particular limitations. 
As the limitations “fraud detection processing to identify an alteration or tampering with the subject document” and “accessing an external database to confirm validity of one or more of the identified elements of data; and if the additional processing indicates that the subject document is valid, then generating an indication that the subject document is valid” as amended are not argued, Borodin and Dolev will continue to be relied upon for these limitations.
Examiner recommends further amendment to identify exactly how information is used to identify subtypes/subgroups of templates 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-13, 15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abi Antoun et al. (US 20180218170 A1) in view of Borodin (US 20190384971 A1) in view of Dolev (IDS: US 20170236034 A1).

Regarding claims 1, 12, and 20, Abi Antoun et al. disclose a system for authenticating a document, comprising: a non-transitory computer-readable medium including a set of computer-executable instructions; and an electronic processor programmed with the set of executable instructions, where when executed, the instructions cause the system to; and a method, and one or more non-transitory computer-readable media containing a set of executable instructions, wherein when executed by a programmed processor, the instructions cause a device to: receive an image of a subject document (“402” Fig. 4) identify one or more invariable attributes of the subject document, wherein an invariable attribute is one or more of a label, a title, a header, a field name, a logo, a hologram, a watermark, or a seal (ID attributes, “404”, Fig. 4, Magnetic Ink Character Recognition (MICR) font, characters, or glyphs, presence of horizontal lines down the center of the check, or other attributes of checks, [0048]); determine which of a set of document templates best corresponds to the subject documents by accessing the set of document templates, wherein each template of the set represents an example of a type of document (the object analysis module 313 may determine that image contains a photo identification card based the presence of an image of a face and/or the object analysis module 313 may determine that an image contains a Texas driver's license based on the particular layout and/or color scheme (or other attributes) common to Texas driver's licenses, [0051], known layout of an object having a particular object type, [0053], Given an image containing a check 502, the object identification module 311 and object analysis module 313 can use computer vision techniques to detect the check (e.g., based on dimensions, shape, layout, presence of graphical elements, fonts, or MICR characters, [0068], identify the presence of one or more driver's licenses in an image by detecting the presence of unique features, such as a face, particular graphics (e.g., logos, colors, graphics, layouts, barcodes, quick response codes, etc., used by various states) and other features unique to a driver's license, [0074],  image security management system 101 may additionally or alternatively identify a credit card 606 in an image (e.g., based on the features of the credit card, such as a credit card number, card issuer logo, an EMV (Europay, MasterCard, Visa) chip, [0075]); accessing information regarding a set of invariable attributes associated with each of the types of documents (image security management system 101 may know that text may include a routing number or checking number (or other information) before the text in those specific regions is even recognized, [0055]) identifying one or more candidate templates in the set of document templates invariable attributes of the subject document with the invariable attributes associated with each of the types of documents of the set of document templates (use the object type and/or expected characters, attributes, or features of the specific region to more accurately and/or efficiently perform the optical character recognition, [0058], “may identify the object at a high enough level of granularity to identify the particular layout of a particular subgroup of the object type(s). For instance, a Texas under 21 driver's license 704 may have a different layout than a New York State driver's license 706, so the object identification module 311 may determine which state the driver's license is from, so that the object analysis module 313 can correctly determine the location/layout of the specific regions for analysis”, [0079]); applying an image transformation to transform the received image of the subject document into a form of the type of document represented by one or more of the candidate template (In some embodiments, the object analysis module 313 may adjust the image or the specific regions of the object to improve text/character recognition. For example, an object in an image may not be well situated for text recognition, due to the object/image's rotation, perspective, orientation, lighting, clarity, coloring, etc., [0056]) accessing data associated with each of the candidate templates wherein the accessed data comprises one or more of data regarding a font type associated with an invariable attribute of the candidate template, data regarding a font characteristic associated with an invariable attribute of the candidate template, and a data format for information entered into a field associated with an invariable attribute of the candidate template (specific regions may have associated thereto metadata describing the specific region and/or the contents expected to be found therein. The metadata of the specific region may be associated with text recognized in that specific region (as described below), for instance, the metadata may indicate a data type expected to be found at the location of the specific region on an object having that object type, [0054]) determining which of the candidate templates corresponds to the subject document by comparing at least some of the accessed data associated with each of the candidate templates to one or more of the invariable attributes of the subject document (use computer vision techniques to detect the check e.g., based on dimensions, shape, layout, presence of graphical elements, fonts, or MICR characters, [0068], determine which state the driver's license is from, so that the object analysis module 313 can correctly determine the location/layout of the specific regions for analysis”, [0079]) identify one or more elements of data placed in a field of the subject document for additional processing, wherein the additional processing includes comparing the identified elements of data to the accessed data associated with the candidate template that best corresponds to the subject document (once it is determined that the image includes a check, then the layout of the check can be used to extract specific regions of interest (e.g., the location of a name and address, routing numbers, account numbers, etc.), [0053], a security policy may indicate that only those checks where a routing and bank account number are shown contain sensitive information in violation of the security policy. Accordingly, in this example, once the text recognition module 315 determines that no text is present at the bottom of the check (e.g., as in a case where the routing and account numbers were redacted), then the object may be classified as not containing sensitive information and no further processing is performed on the object or, in instances where the check is the only object in an image, on the image, [0059], security engine may evaluate whether the text comprises sensitive information by matching the text in the one or more specific regions of the object against a database of defined sensitive information, [0063]) format checking to determine if the identified elements of data are in an expected format for the type of document represented by the template that best corresponds to the subject document (“In some embodiments, the text recognition module 315 may use targeted optical character recognition. In other words, the text recognition module 315 may use the object type and/or expected characters, attributes, or features of the specific region to more accurately and/or efficiently perform the optical character recognition. For example, because the image security management system 101 knows the layout of the object and provides only the specific region for text recognition, the text recognition module 315 may not spend the time and computing resources to scan the entire image or the entire object for text”, [0058], “For instance, a Texas under 21 driver's license 704 may have a different layout than a New York State driver's license 706, so the object identification module 311 may determine which state the driver's license is from, so that the object analysis module 313 can correctly determine the location/layout of the specific regions for analysis. Accordingly, a prior understanding of the object and its layout may be used to improve the efficiency, and overcome limitations inherent in optical character recognition”, [0079]) font verification processing to determine if the identified elements of data in the expected font type and font characteristic for the type of document represented by the candidate template that best corresponds to the subject document (searching for these expected characters, fonts, logos, features, etc., [0057] For example, once an object and a specific region have been identified, the text recognition module 315 may limit its analysis to expected characters, fonts, features, etc. For instance, the text recognition module 315 may expect to find a logo or font with the name of a state at the top of the driver's license. This is particularly beneficial over ordinary OCR, because, in this example, many states have particular fonts or logos that would fail to be recognized under OCR. By limiting the potential range of text according to these techniques, the text recognition module 315 can recognize the text (e.g., with the state) far more quickly and accurately, without the errors associated with OCR. For instance, OCR may recognize only “labam” on an Alabama license, because the first and last A in Alabama are stylized, [0058]).

Abi Antoun et al. do not use the term “template”, however, as attributes such as size and dimensions are used to differentiate between a check, drivers license, and credit card, this indicates at least known/expected templates for at least these three types of documents.  

Abi Antoun et al. do not disclose the additional processing comprises one or more of: fraud detection processing to identify an alteration or tampering with the subject document; and accessing an external database to confirm validity of one or more of the identified elements of data; and if the additional processing indicates that the subject document is valid, then generating an indication that the subject document is valid.

Borodin teaches identify one or more elements of data placed in a field of the subject document for additional processing, wherein the additional processing includes comparing the identified elements of data to the accessed data associated with the candidate template that best corresponds to the subject document (Smart OCR recognizes and automatically reads identity, income, and other consumer documents to help automate processes such as verification of identity and verification of income, [0012], extracted data, [0017]), wherein the additional processing comprises one or more of: fraud detection processing to identify an alteration or tampering with the subject document (fraud detection, [0013], automatic fraud detection, [0018]), format checking to determine if the identified elements of data are in an expected format for the type of document represented by the template that best corresponds to the subject document (format of document, [0007], [0013]), font verification processing to determine if the identified elements of data in the expected font type and font characteristic for the type of document represented by the candidate template that best corresponds to the subject document (font structure, [0007], [0013]) and generating an indication that the subject document is valid (display being used to verify that the data that is proposed is in fact the actual data as written on a standard form, such as a driver's license or an account statement evidencing wage history of the person proposing such a document as evidence, [0017]).

Abi Antoun et al. and Borodin and Dolev are in the same art of analysis of uploaded documents (Abi Antoun et al., [0028], Fig. 4; Borodin, abstract; Dolev, abstract). The combination of Borodin with Abi Antoun et al. enables the use of fraud detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the fraud detection of Borodin with the invention of Abi Antoun et al., as this was known at the time of filing, the combination would have predictable results, and as Borodin indicates help automate processes such as verification of identity and verification of income and prevent fraud ([0006]-[0007]), thereby making the system of Abi Antoun et al. more efficient and secure.

Abi Antoun et al. and Borodin do not disclose accessing an external database to confirm validity of one or more of the identified elements of data; and if the additional processing indicates that the subject document is valid, then generating an indication that the subject document is valid.

Dolev teaches accessing an external database to confirm validity of one or more of the identified elements of data (forgery database, Fig 41, cheque owner's data is retrieved and checked, verification vis a vis data in forgery databases and/or bank's clearing and information system, [0108], cheque to be sent to the central banking system for clearing and processing, [0112]); and if the additional processing indicates that the subject document is valid, then generating an indication that the subject document is valid (alerting teller electronically, typically via a network connecting a client system used by the teller to a core server, if a cheque is suspected as forged or if owner data is incompatible with database, Fig. 41, [0108]).

Borodin and Dolev are in the same art of verification of uploaded documents (Borodin, abstract; Dolev, abstract). The combination of Dolev with Abi Antoun et al. and Borodin enables the use of an external database. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the database of Dolev with the invention of Abi Antoun et al. and Borodin, as this was known at the time of filing, the combination would have predictable results, and as Dolev indicates with access to over a million checks issued in numerous banks, this enables the system to gain experience with a wide variety of standard and non-standard checks and documents, thereby making the system of Abi Antoun et al. and Borodin more adaptive and the recognition results more accurate.

Regarding claims 2 and 13 and 21, Abi Antoun et al., Borodin, and Dolev disclose the system and method and CRM of claims 1 and 12 and 20. Abi Antoun et al., Borodin, and Dolev further indicate the subject document is one of a license, a passport, an identification document, a certificate, a diploma, a receipt, or a document to permit entry to a venue (Abi Antoun et al., driver's license, [0048], [0079]; Borodin, state driver licenses, passports, abstract, [0004], [0010]; Dolev, Peruvian driving licenses, [0060], British driving license authentication, [0077], Driver Licenses and Immigration Forms, [0145], document type (e.g. passport, ID card, driving license), [0284]).

Regarding claim 3, Abi Antoun et al., Borodin, and Dolev disclose the system of claim 1.  Abi Antoun et al., Borodin, and Dolev further indicate the information regarding the set of invariable attributes associated with each type of document is in the form of one or more of data stored in a file and metadata (Abi Antoun et al., the metadata may indicate a data type expected to be found at the location of the specific region on an object having that object type, [0054]; Borodin, stored template based on identifier, [0016]; Dolev, cheques format database, [0020], document-database consistency analyzer operative to ascertain consistency of incoming documents vis a vis the database, [0034], Metadata may include location data such as the number of mm from the edge of the document to a particular zone, font, colors, watermark patterns, ink parameters, etc., [0060]).

Regarding claims 6 and 15, Abi Antoun et al., Borodin, and Dolev disclose the system and method of claims 1 and 12.  Abi Antoun et al. and Dolev further teaches the image transformation to transform the received image of the subject document into a form of the type of document represented by one or more of the candidate templates is one or more of a homography transformation, an affine transformation, and a rotation (Abi Antoun et al., the object analysis module 313 may adjust a rotation or a perspective (or other image attribute, such as clarity, orientation, etc.) of the one or more specific regions (or of the object or image) using a determined rotation or perspective of the object in order to facilitate text recognition within the one or more specific regions of the object, [0056], the image security management system 101 may rotate objects and/or specific regions, [0078]; Dolev, crop and rotate scanned documents, [0124], Pre-Filtering: The correlation measure employs binarized (black and white) images of both the original security pattern and the region in the document to be checked. Also, because the measure is highly affected by bright noise (light spots), the shape of the object, its size, orientation, or intensity values, it transforms (filters) the image before applying the pattern recognition method (another option is to apply a normalized correlation, which is less sensitive to the image characteristics than the correlation, although sensitive to the signal-to-noise content of the images and more costly in computing resources). The following transformations are applied to the image to be checked, [0179], Step 4220—Image Rotation: Since the final application of this technology is intended for use by immigration personnel, further consideration may be taken into account, such as the real-life situations of travel document scanning. Since real-life scans are not performed in a lab by travel document professionals, some mistakes may be made, for example, misplacing of the travel document on the scanner pane. This may provide a skewed scanned image, whereas the OCR and the optimization methods expect to receive a straight image. In order to overcome these difficulties, the captured image may first be rotated, [0227]).

Regarding claims 9 and 17, Abi Antoun et al., Borodin, and Dolev disclose the system and method of claims 1 and 12.  Dolev further teaches in response to generating an indication that the subject document is valid, the system operates to allow a person in possession of the subject document to enter a location, venue, or restricted area (ascertain that a presented computerized document is valid, abstract, Border control, [0100], e-Passport authentication (e.g. at least one of: BAC valid or invalid?, data group hash: valid or invalid?, [0130], Border Crossing Cards, Reentry Permits, Refugee Travel Documents, [0145]).

Regarding claims 10 and 18, Abi Antoun et al., Borodin, and Dolev disclose the system and method of claims 1 and 12.  Abi Antoun et al., Borodin and Dolev further indicate the one or more elements of data placed in a field of the subject document identified for additional processing comprise information specific to a person that the subject document is purported to identify (Abi Antoun et al., extract specific regions of interest (e.g., the location of a name and address, [0053], specific region at the top left of a check may include metadata indicating that that specific region includes a name and address, [0054], security engine 319 may match a name taken from a specific region expected to contain a name against a database of names, [0065], Borodin, block of information about the employee (name and address), [0005], [0011], verification of identity and verification of income, [0012]; Dolev, extracting the client's information printed on the cheques, [0098], cheque's unique number is identified via UV scan, cheque owner's data is retrieved and checked, [0108], Verification for cheques' special serial numbers with related bank details in correlation to the client name, [0117], Given name, Surname and Date of birth, [0213], [0243]).

Regarding claims 11 and 19, Abi Antoun et al., Borodin, and Dolev disclose the system and method of claims 10 and 18.  Abi Antoun et al., Borodin and Dolev further indicate the information specific to a person that the subject document is purported to identify comprises one or more of a name, a birth date, an address, and an identification number for the person or subject document (Abi Antoun et al., extract specific regions of interest (e.g., the location of a name and address, [0053], specific region at the top left of a check may include metadata indicating that that specific region includes a name and address, [0054], security engine 319 may match a name taken from a specific region expected to contain a name against a database of names, [0065], Borodin, block of information about the employee (name and address), [0005], [0011]; Dolev, cheque owner's data is retrieved and checked, [0108], Verification for cheques' special serial numbers with related bank details in correlation to the client name, [0117], Given name, Surname and Date of birth, [0213], [0243]).

Regarding claim 22, Abi Antoun et al., Borodin, and Dolev disclose the CRM of claim 20.  Abi Antoun et al., Borodin and Dolev further indicate wherein the one or more elements of data placed in a field of the subject document identified for additional processing comprise information specific to a person that the subject document is purported to identify, and wherein the information specific to a person that the subject document is purported to identify comprises one or more of a name, a birth date, an address, and an identification number for the person or subject document (Abi Antoun et al., extract specific regions of interest (e.g., the location of a name and address, [0053], specific region at the top left of a check may include metadata indicating that that specific region includes a name and address, [0054], security engine 319 may match a name taken from a specific region expected to contain a name against a database of names, [0065], Borodin, block of information about the employee (name and address), [0005], [0011]; Dolev, cheque owner's data is retrieved and checked, [0108], Verification for cheques' special serial numbers with related bank details in correlation to the client name, [0117], Given name, Surname and Date of birth, [0213], [0243]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abi Antoun et al. (US 20180218170 A1) and Borodin (US 20190384971 A1) and Dolev (IDS: US 20170236034 A1) as applied to claim 1 above, further in view of Strange et al. (US 10102583 B2).

Regarding claim 4, Abi Antoun et al., Borodin, and Dolev disclose the system of claim 1.  Borodin and Dolev further partly disclose identifying one or more candidate templates in the set of templates further comprises determining if a score associated with the subject document exceeds a threshold value, wherein the score is based on the invariable attributes of the subject document (Borodin, system at issue generates a document authenticity score that enables the user of the system to determine easily whether the document provided as evidence is or is not authentic, [0018]; Dolev, Thresholds for parameters which are found to be statistically prone to cause false alarms, are raised, and so forth., [0062], return the maximum correlation value and compare it with a predefined acceptance value (threshold), [0178], provide a weighted final result. This final result is compared to a pre-defined threshold, in order to determine whether the document is or is not authenticated, [0286]), however another reference is provided to make this point more explicit.

Strange et al. teach determining if a score associated with the subject document exceeds a threshold value, wherein the score is based on the invariable attributes of the subject document (“A matching algorithm is executed on the bi-tonal image of the document in an attempt to find a matching template (step 4210). According to an embodiment, one or more computing devices can include a template data store that can be used to store templates of the layouts of various types of documents… According to some embodiments, a cross-correlation matching technique can be used to match a template to an image of a document. In some embodiments, the positions of frames/boxes found on image and/or other such landmarks, can be cross-correlated with landmark information associated a template to compute the matching confidence score. If the confidence score exceeds a predetermined threshold, the template is considered to be a match and can be selected for use in extracting information from the mobile image”, col. 45, lines 1-35).

Abi Antoun et al., Borodin and Dolev and Strange et al. are in the same art of template matching (Abi Antoun et al., [0051], [0053]; Borodin, abstract; Dolev, [0045]; Strange et al., col. 45, lines 1-30). The combination of Strange et al. with Borodin and Dolev enables the use of a threshold. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the threshold described by Strange et al. with the invention of Abi Antoun et al., Borodin and Dolev, as this was known at the time of filing, the combination would have predictable results, and as Strange et al. indicate “Form identification can also be used to improve the chance of correctly capturing data when a poor quality image is presented. A poor quality image of a document can make it difficult to locate and/or read data” (col. 44, lines 50-60) and “In some embodiments, various OCR techniques can be used to read text content from the locations specified by the template. Since the location of various data elements is known, ambiguities regarding the type of data found can be eliminated. That is, use of the template enables the system to distinguish among data elements which have a similar data type” (col. 45, lines 35-50) indicating in combination with Abi Antoun et al., Borodin and Dolev will allow the check matching to be more resilient to images of lower quality, which is of commercial benefit to banking operations.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abi Antoun et al. (US 20180218170 A1) and Borodin (US 20190384971 A1) and Dolev (IDS: US 20170236034 A1) as applied to claim 1 above, further in view of Brito et al. (US 20140003717 A1).

Regarding claim 7, Abi Antoun et al., Borodin, and Dolev disclose the system of claim 6.  Dolev further partly teaches determining the image transformation by evaluating how closely a result of applying each of one or more transformations to the image of the subject document matches the image of the type of document represented by one or more of the candidate templates (Rotation of the image is performed by detecting any difference between the black stripe surrounding the document and the luminosity reflected from the travel document. This type of method is called “contrast detection”. Using this method, it is possible to detect the angle at which the document is placed, and using this information each pixel is displaced on the document accordingly, to straighten the document, [0228]), however another reference is added to further clarify this point.

Brito et al. teach determining the image transformation by evaluating how closely a result of applying each of one or more transformations to the image of the subject document matches the image of the type of document represented by one or more of the candidate templates (The alignment 158 includes determining a transformation matrix registering the test image points of the list of corresponding pairs of points to the candidate template model points of the list of corresponding pairs of points. The transformation matrix is formed of one or more transformation parameters and can include parameters for rigid and/or non-rigid transformations, such as, for example, one or more of x and y translations, scaling, and rotation. The rotation can optionally be limited to a certain range, such as [-10, 10] degrees, [0049], “after the points of the test image 12 have been completely transformed (i.e., scaled, translated and rotated) for an iteration, a sum of squares error is determined 212 between the points of a reference image and the points of the test image 12. The reference image is, for example, a template image of the candidate template model”, [0051]).

Abi Antoun et al., Borodin and Dolev and Brito et al. are in the same art of template matching (Abi Antoun et al., [0051], [0053]; Borodin, abstract; Dolev, [0045]; Brito et al., [0051]). The combination of Brito et al. with Borodin and Dolev enables the use of a transformation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the transformation described by Brito et al. with the invention of Abi Antoun et al., Borodin and Dolev, as this was known at the time of filing, the combination would have predictable results, and as Brito et al. indicate “Challenges with such processing are determining the document type of a given image, aligning (i.e., registering) the image to a template model corresponding to the document type, and subtracting the form line-art and field text descriptions in order to allow successful application of Zonal OCR. Ultimately, solutions to these problems require accurate document type determination, data field registration, and subtraction of printed background form information” ([0004]) and “The present application provides new and improved methods and systems which overcome the above-referenced challenges” ([0006]) indicating in combination with Abi Antoun et al., Borodin and Dolev will allow the check matching to be more resilient to images with skew, which is of commercial benefit to banking operations.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abi Antoun et al. (US 20180218170 A1) and Borodin (US 20190384971 A1) and Dolev (IDS: US 20170236034 A1) as applied to claims 7 and 12 above, further in view of Nahum et al. (US 20180336433 A1).

Regarding claims 8 and 16, Borodin and Dolev disclose the system and method of claims 7 and 12.  Borodin and Dolev do not disclose evaluating how closely the result of applying each one or more transformation to the image of the subject document matches the image of the type of document represented by one or more of the candidate templates comprises using an outlier resistant estimating process.

Nahum et al. teach evaluating how closely the result of applying each one or more transformation to the image of the subject document matches the image of the type of document represented by one or more of the candidate templates comprises using an outlier resistant estimating process (In some embodiments, an iterative algorithm, such as Random Sample Consensus (RANSAC), is used to identify the combination of geometrical transforms which best explains the difference between feature locations in the template image and the corresponding locations in the input image. One advantage of RANSAC is that it is robust to outliers. Thus, the feature set generated by the template matching subsystem 410 need not be perfect to produce a reliable fit. In one embodiment, the output of the algorithm includes a metric indicating the quality of the rectified image (e.g., how likely it is to accurately reproduce the original test card with sufficient precision to generate accurate results). If the quality of the rectified image is below a threshold, the image is rejected and the user notified that the analysis failed (e.g., enabling the user to submit a new image), [0033], For example, if the template includes three uniformly sized boxes that are adjacent to each other, and the only box-like features in the image form a triangle and are a significant distance apart, the probability of a genuine match (and thus the correlation score) is low. In contrast, in the image includes three box-like features that are aligned, and the only differences between these features and the template are that the sizes are non-uniform and they a trapezoid rather than boxes, then the correlation score will be high (as this likely corresponds to the test card being at an angle to the camera and is easily accounted for). In one embodiment, the correlation score is determined by applying the RANSAC algorithm, using the parameters of the possible image transforms (e.g., resize, skew, and rotation) as variables. Because RANSAC is robust to outlier values, even if several of the identified pairs of image locations and regions/points of interest are false positives, the algorithm will still converge on a set of transformation parameters with a high probability of match. For example, even where the match between an individual feature in the template and a portion of the input image might be uncertain, the correlation score for the whole set can still be sufficiently high to justify reliance on it in reading a test card, [0051]) [RANSAC is outlier resistant].

Abi Antoun et al. and Borodin and Dolev and Nahum et al. are in the same art of template matching (Abi Antoun et al., [0051], [0053]; Borodin, abstract; Dolev, [0045]; Nahum et al., [0033]). The combination of Nahum et al. with Abi Antoun et al., Borodin and Dolev enables the use of RANSAC. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the RANSAC of Nahum et al. with the invention of Abi Antoun et al., Borodin and Dolev, as this was known at the time of filing, the combination would have predictable results, and as Nahum et al. indicate “One advantage of RANSAC is that it is robust to outliers. Thus, the feature set generated by the template matching subsystem 410 need not be perfect to produce a reliable fit” ([0033]), indicating in combination with Abi Antoun et al., Borodin and Dolev will allow the check matching to be more flexible and allow a greater range of document variability while still being able to perform accurate matching, which is of commercial benefit to banking operations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661